Citation Nr: 0115558	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1943 to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran served during World War II, and his 
decorations include the European African Middle Eastern 
Service Medal with 3 Bronze Stars.  The record shows that he 
participated in the following battles and campaigns: 
Normandy, Northern France, and the Rhineland.  

3.  The record shows that the veteran served as an 
antiaircraft artillery crewman for 25 months.  

4. The veteran's service medical records are presumed lost 
and are unavailable for purposes of the adjudication of this 
claim.  

5.  The evidence reasonably tends to show that the veteran's 
bilateral hearing loss is related to his period of active 
military service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
military service. 38 U.S.C.A. § 1110, 1154(b), 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in evaluating his claim.  The Board 
finds that the examination was adequate for rating purposes.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and the Board will proceed to consider the claim on the 
merits. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

In the case of any veteran who served for 90 days or more 
during a period of war, and an organic disease of the nervous 
system (sensorineural hearing loss) becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in such service, even when there is no record 
of evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case. When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2000).

The veteran served in the United States Army during WWII.  
The record shows his MOS included 25 months as an anti-
aircraft artillery gun crewman.  The record shows that he 
worked in a 90 mm gun crew and loaded ammunition in a gun.  
He also received the European African Middle Eastern Service 
Medal w/3 Bronze Stars.  The record shows that he 
participated in the following battles and campaigns: 
Normandy, Northern France, and the Rhineland.  

The veteran's service medical records are unavailable.  It 
appears his records were lost or destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The record shows that in November 1994, the 
veteran was seen at a private facility for hearing problems. 
It was noted that he had been referred for audiologic 
assessment.  The veteran reported having a gradual hearing 
loss bilaterally, due to noise exposure.  Findings on 
audiometric examination showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
55
85
80
LEFT
20
25
40
55
70







The findings were: right ear, severe high frequency hearing 
loss; and left ear moderate to severe high frequency hearing 
loss.  Amplification on a trial basis was recommended. 

In a November 1997 statement, the veteran reported that he 
did not seek treatment for his hearing problems after 
service, and just lived with them.  He stated that he was 
exposed to loud and constant explosions during service, with 
no ear protection.  He stated that after service he worked 
mainly as a salesman and never had any further noise exposure 
since service discharge.  


On the authorized VA audiological evaluation in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
65
LEFT
15
20
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner noted mild to moderate sensorineural hearing loss at 
1500-8000 Hz, bilaterally. 

Private medical records show that in June 1998, the veteran 
reported that he was seeking a right hearing aid from VA and 
that he had had problems since he enlisted in the 1940's.  
The veteran reported that his problems were made worse by 
heavy artillery.  It was noted that he first mentioned this 
in November 1994.  Right hearing loss was diagnosed.  

Although there is no record evidence of in-service hearing 
loss, given the fact that all of the appellant's service 
medical records are unavailable, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This obligation is further heightened by the 
fact that the appellant has established himself as a combat- 
veteran under 38 U.S.C.A. § 1154(b) in view of the available 
personnel records which show that he was awarded the 3 Bronze 
Stars, and that he participated in a number of battles and 
campaigns World War II.  Hence, as there is no clear and 
convincing evidence to the contrary, the Board must accept as 
fact the appellant's contentions that he was exposed to 
artillery noise and weapons firing during his active service, 
and moreover, that he first suffered hearing loss during such 
service. 38 U.S.C.A. § 1154(b).  

The finding of in-service hearing loss caused by exposure to 
combat weapons firing is entirely consistent with the 
circumstances and conditions of this appellant's military 
service in World War II under 38 C.F.R. § 3.303(a) and 
therefore, with consideration of the relaxed evidentiary 
standards that must be applied to the facts in this case 
under O'Hare and section 1154(b), his contentions will also 
be deemed by the Board to be highly credible and probative as 
to the question of a medical nexus between his current 
hearing loss disability and noise-induced hearing loss 
incurred in service. The Board is of course aware that there 
is no competent medical evidence in this case which addresses 
whether the appellant's current hearing loss disability was 
etiologically related to his wartime exposure to artillery 
fire as he alleges.  However, in a merits-based review of the 
claim, applicable regulations provide that a postservice 
initial diagnosis of a disability may establish entitlement 
to service connection.  As alluded to above, 38 C.F.R. § 
3.303(d) states that service connection may be granted for 
any disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

In view of the above, the Board is of the opinion that the 
appellant has met the requirements to establish service 
connection for hearing loss.  The clinical findings showing 
bilateral hearing loss in the higher frequencies noted on the 
recent audiological examination conducted in 1994 and on VA 
examination in 1998, when read together with his service 
record, which is positive for weapons firing noise exposure 
in a war zone and a duty assignment in a direct combat-
support role that lasted 25 months, convinces the Board that, 
notwithstanding the absence of clinical-medical proof, the 
unique facts in this case require that all reasonable doubt 
as to whether a bilateral hearing loss disability was 
incurred in service must be accorded to the appellant, which 
thereby establishes entitlement to service connection. 38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 
3.303(d), 3.385 (2000).



ORDER

Service connection for bilateral hearing loss is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

